Citation Nr: 1641215	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for atopic dermatitis, and, if so, whether service connection for a skin disorder is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969, including service in the Republic of Vietnam as a light weapons infantryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  A hearing transcript has been associated with the record.

The Board notes that, in a February 2012 substantive appeal, the Veteran requested a videoconference hearing.  However, in a January 2013 submission, the Veteran withdrew this request for a hearing.  The hearing request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board recognizes that the Veteran has claimed entitlement to service connection for a rash on the hands and groin area.  In this regard, the Agency of Original Jurisdiction (AOJ) had previously denied his claim for entitlement to service connection for atopic dermatitis in an October 2008 rating decision.    The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.   Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2015).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.   In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for atopic dermatitis.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim have been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a skin disorder, which includes consideration of all diagnosed skin disorders. 

The reopened claim for service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final decision issued in October 2008, the RO denied the Veteran's claim of entitlement to service connection for atopic dermatitis, claimed as a rash on the hands and groin.

2.  Evidence added to the record since the last final denial in October 2008 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for atopic dermatitis.


CONCLUSIONS OF LAW

1.  The October 2008 decision that denied the Veteran's claim of entitlement to service connection for atopic dermatitis, claimed as a rash on the hands and groin, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for atopic dermatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for atopic dermatitis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).   38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307 (a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.      § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).
Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R            § 3.303. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran previously claimed entitlement to service connection for a skin rash on the hands and groin in December 2007.  Of record at the time of the October 2008 rating decision were the Veteran's service treatment records, VA treatment records dated through June 2008, various private treatment records, a July 2008 VA examination report and a September 2008 VA examination report addendum.  The RO noted that the Veteran was treated for intertrigo while on active duty, that his skin was normal on separation examination, and that the Veteran had reported that his skin condition did not begin until approximately 1989.  Therefore, the RO determined that service connection for atopic dermatitis was not warranted as the evidence failed to show that this condition began during or was caused by his military service.

In October 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a skin rash was received until December 2010, when VA received his application to reopen such claim.  Therefore, the October 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a skin rash was received prior to the expiration of the appeal period stemming from the October 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the October 2008 rating decision consists of VA treatment records dated through dated through May 2013, a February 2013 VA Disability Benefits Questionnaire (DBQ) report and an April 2013 addendum to the February 2013 DBQ report.  The Veteran also testified at a January 2013 Decision Review Officer hearing.  The February 2013 VA examiner diagnosed the Veteran with lichenification and opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as his separation examination revealed the skin to be normal.  In an April 2013 addendum opinion, this VA examiner further opined that the skin rash had been cured at the time of separation, that there was no evidence of atopic dermatitis or skin lichenification during service and that the first post-service documentation of atopic dermatitis and lichenification was 34 years after service separation.  The Veteran also described his symptoms through the present time in several statements and in his personal hearing.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a February 2013 VA examination report and April 2013 VA addendum examination report, the Board finds that the evidence received since the October 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for atopic dermatitis was previously denied in October 2008 as the record failed to show that this condition began during or was caused by his military service.  Moreover, while the VA examiner offered a negative opinion, such addresses the etiology of the Veteran's claimed skin rash and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a skin rash is reopened.


ORDER

New and material evidence to reopen a claim for service connection for atopic dermatitis has been received and, to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his currently diagnosed skin disorder is the result of service.  Specifically, he contends that his continual exposure to the wet environment of the Mekong Delta during service caused his skin disorder.  He also contends that his in-service skin symptoms have continued until the present day.  A September 2008 VA examiner opined that the Veteran's claimed skin rash of the feet, hands and groin was not caused by or a result of being on military active duty as it occurred several years after separating from the military and the Veteran reported an onset of 1989 in his June 2004 Agent Orange examination.  A February 2013 VA DBQ examiner diagnosed the Veteran with lichenification and opined that it was less likely than not that this disability was incurred in or caused by the claimed in-service injury, event or illness as the Veteran's separation examination did not show any complaint of a skin disorder, the examining physician marked the skin as normal and the Veteran does not currently have intertrigo skin lesions.  In an April 2013 addendum opinion, this VA examiner further commented on the rash of the groin and feet noted in June 1968 but concluded that the Veteran denied having a skin disease at the time of separation, that the in-service fungal infection was cured at the time of separation, that there was no evidence of atopic dermatitis or skin lichenification during service and that the first post-service evidence of such conditions was in 2004.

However, the Board finds that such opinions to be inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  Here, the VA examiner did not discuss the Veteran's lay assertions of being treated for skin conditions multiple times during service and after service nor did he discuss the October 2011 statements from the Veteran's wife and brother suggesting that he returned from service with skin symptoms.  Moreover, while the September 2008 VA examiner noted that the Veteran had reported the onset of his current skin condition in 1989 during the June 2004 VA Agent Orange examination, a review of such examination report does not reveal such statements.  Thus, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran reported an onset date of 1989 for his skin disorder.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the Veteran's reports of being continually exposed to a wet environment while in Vietnam is consistent with the places, type and circumstances of his service.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers these lay statements and the Veteran's complete medical history. 

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

On remand, updated records dated after May 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from May 2013 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the February 2013 VA examiner for an addendum opinion as to the etiology of the claimed skin disorder.   If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

For each diagnosed skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include an impression of intertrigo of the groin in June 1968 and/or herbicide exposure.

The examiner should specifically address the Veteran's contentions that his exposure to continually wet environments in Vietnam resulted in his current skin disorder and that he received treatment for skin symptoms on multiple occasions during service.

The examiner should note that the Veteran is competent even as a layman to report the onset of symptoms regarding his skin disorder, as this requires only personal knowledge, not medical expertise.  The examiner must specifically address the Veteran's lay reports of symptoms during his military service and thereafter, in determining whether any currently claimed condition may have originated during service.  In addition, the examiner must also specifically address the lay reports of symptoms from the Veteran's wife and brother indicating that he had skin symptoms after service discharge.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


